FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50200

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00466-SVW

  v.
                                                 MEMORANDUM *
RICARDO GARCIA-MENDOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Ricardo Garcia-Mendoza appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute methamphetamine, in violation of 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(A)(viii). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Garcia-Mendoza contends that the district court erred by denying him relief

under the safety valve provision of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. The

district court did not clearly err in finding that Garcia-Mendoza did not, at any time

before he was sentenced, truthfully provide the government all of the information

he had regarding the offense. See United States v. Orm Hieng, 679 F.3d 1131,

1144 (9th Cir.), cert. denied, 133 S. Ct. 775 (2012). Garcia-Mendoza was

accordingly ineligible for safety valve relief. See 18 U.S.C. § 3553(f)(5).

      AFFIRMED.




                                          2                                    12-50200